 


109 HR 3692 IH: Marine Debris Research, Prevention, and Reduction Act
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3692 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Pallone (for himself, Ms. Bordallo, Mr. Case, Mr. Farr, and Mr. Filner) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a program within the National Oceanic and Atmospheric Administration and the United States Coast Guard to help identify, determine sources of, assess, reduce, and prevent marine debris and its adverse impacts on the marine environment and navigation safety, in coordination with non-Federal entities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Marine Debris Research, Prevention, and Reduction Act. 
2.Findings and purposes 
(a)FindingsThe Congress makes the following findings: 
(1)The oceans, which comprise nearly three quarters of the Earth’s surface, are an important source of food and provide a wealth of other natural products that are important to the economy of the United States and the world. 
(2)Ocean and coastal areas are regions of remarkably high biological productivity, are of considerable importance for a variety of recreational and commercial activities, and provide a vital means of transportation. 
(3)Ocean and coastal resources are limited and susceptible to change as a direct and indirect result of human activities, and such changes can impact the ability of the ocean to provide the benefits upon which the Nation depends. 
(4)Marine debris, including plastics, derelict fishing gear, and a wide variety of other objects, has a harmful and persistent effect on marine flora and fauna and can have adverse impacts on human health. 
(5)Marine debris is also a hazard to navigation, putting mariners and rescuers, their vessels, and consequently the marine environment at risk, and can cause economic loss due to entanglement of vessel systems. 
(6)Plastic materials persist for decades in the marine environment and therefore pose the greatest potential for long-term damage to the marine environment. 
(7)Insufficient knowledge and data on the source, movement, and effects of plastics and other marine debris in marine ecosystems has hampered efforts to develop effective approaches for addressing marine debris. 
(8)Lack of resources, inadequate attention to this issue, and poor coordination at the Federal level has undermined the development and implementation of a Federal program to address marine debris, both domestically and internationally. 
(b)PurposesThe purposes of this Act are— 
(1)to establish programs within the National Oceanic and Atmospheric Administration and the United States Coast Guard to help identify, determine sources of, assess, reduce, and prevent marine debris and its adverse impacts on the marine environment and navigation safety, in coordination with other Federal and non-Federal entities; 
(2)to re-establish the Inter-agency Marine Debris Coordinating Committee to ensure a coordinated government response across Federal agencies; 
(3)to develop a Federal information clearinghouse to enable researchers to study the sources, scale and impact of marine debris more efficiently; and 
(4)to take appropriate action in the international community to prevent marine debris and reduce concentrations of existing debris on a global scale. 
3.NOAA Marine Debris Prevention and Removal Program 
(a)Establishment of programThere is established, within the National Oceanic and Atmospheric Administration, a Marine Debris Prevention and Removal Program to reduce and prevent the occurrence and adverse impacts of marine debris on the marine environment and navigation safety. 
(b)Program componentsThrough the Marine Debris Prevention and Removal Program, the Administrator shall carry out the following activities: 
(1)Mapping, identification, impact assessment, removal, and preventionThe Administrator shall, in consultation with relevant Federal agencies, undertake marine debris mapping, identification, impact assessment, prevention, and removal efforts, with a focus on marine debris posing a threat to living marine resources, particularly species identified as endangered or threatened under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and species protected under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1631 et seq.), and navigation safety, including— 
(A)the establishment of a process, building on existing information sources maintained by Federal agencies such as the Environmental Protection Agency and the Coast Guard, for cataloguing and maintaining an inventory of marine debris and its impacts found in the navigable waters of the United states and the United States exclusive economic zone, including location, material, size, age, and origin, and impacts on habitat, living marine resources, human health, and navigation safety; 
(B)measures to identify the origin, location, and projected movement of marine debris within the United States navigable waters, the United States exclusive economic zone, and the high seas, including the use of oceanographic, atmospheric, satellite, and remote sensing data; and 
(C)development and implementation of strategies, methods, priorities, and a plan for preventing and removing marine debris from United States navigable waters and within the United States exclusive economic zone, including development of local or regional protocols for removal of derelict fishing gear. 
(2)Reducing and preventing loss of gearThe Administrator shall improve efforts and actively seek to prevent and reduce fishing gear losses, as well as to reduce adverse impacts of such gear on living marine resources and navigation safety, including— 
(A)research and development of alternatives to gear posing threats to the marine environment, and methods for marking gear used in specific fisheries to enhance the tracking, recovery, and identification of lost and discarded gear; and 
(B)development of voluntary or mandatory measures to reduce the loss and discard of fishing gear, and to aid its recovery, such as incentive programs, reporting loss and recovery of gear, observer programs, toll-free reporting hotlines, computer-based notification forms, and providing adequate and free disposal receptacles at ports. 
(3)OutreachThe Administrator shall undertake outreach and education of the public and other stakeholders, such as the fishing industry, fishing gear manufacturers, and other marine-dependent industries, on sources of marine debris, threats associated with marine debris and approaches to identify, determine sources of, assess, reduce, and prevent marine debris and its adverse impacts on the marine environment and navigational safety, including outreach and education activities through public-private initiatives. The Administrator shall coordinate outreach and education activities under this paragraph with any outreach programs conducted under section 2204 of the Marine Plastic Pollution Research and Control Act of 1987 (33 U.S.C. 1915). 
(c)Grants 
(1)In generalThe Administrator shall provide financial assistance, in the form of grants, through the Marine Debris Prevention and Removal Program for projects to accomplish the purposes of this Act. 
(2)50 percent matching requirement 
(A)In generalExcept as provided in subparagraph (B), Federal funds for any project under this section may not exceed 50 percent of the total cost of such project. For purposes of this subparagraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support. 
(B)WaiverThe Administrator may waive all or part of the matching requirement under subparagraph (A) if the Administrator determines that no reasonable means are available through which applicants can meet the matching requirement and the probable benefit of such project outweighs the public interest in such matching requirement. 
(3)Amounts paid and services rendered under consent 
(A)Consent decrees and ordersIf authorized by the Administrator or the Attorney General, as appropriate, the non-Federal share of the cost of a project carried out under this Act may include money paid pursuant to, or the value of any in-kind service performed under, an administrative order on consent or judicial consent decree that will remove or prevent marine debris. 
(B)Other decrees and ordersThe non-Federal share of the cost of a project carried out under this Act may not include any money paid pursuant to, or the value of any in-kind service performed under, any other administrative order or court order. 
(4)EligibilityAny natural resource management authority of a State, Federal or other government authority whose activities directly or indirectly affect research or regulation of marine debris, and any educational or nongovernmental institutions with demonstrated expertise in a field related to marine debris, are eligible to submit to the Administrator a marine debris proposal under the grant program. 
(5)Grant criteria and guidelinesWithin 180 days after the date of enactment of this Act, the Administrator shall promulgate necessary guidelines for implementation of the grant program, including development of criteria and priorities for grants. Such priorities may include proposals that would reduce new sources of marine debris and provide additional benefits to the public, such as recycling of marine debris or use of biodegradable materials. In developing those guidelines, the Administrator shall consult with— 
(A)the Interagency Marine Debris Committee; 
(B)regional fishery management councils established under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.); 
(C)State, regional, and local governmental entities with marine debris experience; 
(D)marine-dependent industries; and 
(E)non-governmental organizations involved in marine debris research, prevention, or removal activities. 
(6)Project review and approvalThe Administrator shall review each marine debris project proposal to determine if it meets the grant criteria and supports the goals of the Act. Not later than 120 days after receiving a project proposal under this section, the Administrator shall— 
(A)provide for external merit-based peer review of the proposal; 
(B)after considering any written comments and recommendations based on the review, approve or disapprove the proposal; and 
(C)provide written notification of that approval or disapproval to the person who submitted the proposal. 
(7)Project reportingEach grantee under this section shall provide periodic reports as required by the Administrator. Each report shall include all information required by the Administrator for evaluating the progress and success in meeting its stated goals, and impact on the marine debris problem. 
4.Coast Guard programThe Commandant of the Coast Guard shall, in cooperation with the Administrator, undertake measures to reduce violations of MARPOL Annex V and the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) with respect to the discard of plastics and other garbage from vessels. The measures shall include— 
(1)the development of a strategy to improve monitoring and enforcement of current laws, as well as recommendations for statutory or regulatory changes to improve compliance and for the development of any appropriate amendments to MARPOL; 
(2)regulations to address implementation gaps with respect to the requirement of MARPOL Annex V and section 6 of the Act to Prevent Pollution from Ships (33 U.S.C. 1905) that all United States ports and terminals maintain receptacles for disposing of plastics and other garbage, which may include measures to ensure that a sufficient quantity of such facilities exist at all such ports and terminals, requirements for logging the waste received, and for Coast Guard comparison of vessel and port log books to determine compliance, taking into account potential economic impacts and technical feasibility; 
(3)regulations to close record keeping gaps, which may include requiring fishing vessels under 400 gross tons entering United States ports to maintain records subject to Coast Guard inspection on the disposal of plastics and other garbage, that, at a minimum, include the time, date, type of garbage, quantity, and location of discharge by latitude and longitude or, if discharged on land, the name of the port where such material is offloaded for disposal, taking into account potential economic impacts and technical feasibility; 
(4)regulations to improve ship-board waste management, which may include expanding to smaller vessels existing requirements to maintain ship-board receptacles and maintain a ship-board waste management plan, taking into account potential economic impacts and technical feasibility; 
(5)the development, through outreach to commercial vessel operators and recreational boaters, of a voluntary reporting program, along with the establishment of a central reporting location, for incidents of damage to vessels caused by marine debris, as well as observed violations of existing laws and regulations relating to disposal of plastics and other marine debris; and 
(6)a voluntary program encouraging United States flag vessels to inform the Coast Guard of any ports in other countries that lack adequate port reception facilities for garbage. 
5.Interagency coordination 
(a)Interagency Marine Debris Committee establishedThere is established an Interagency Committee on Marine Debris to coordinate a comprehensive program of marine debris research and activities among Federal agencies, in cooperation and coordination with non-governmental organizations, industry, universities, and research institutions, State governments, Indian tribes, and other nations, as appropriate, and to foster cost-effective mechanisms to identify, determine sources of, assess, reduce, and prevent marine debris, and its adverse inpact on the marine environment and navigational safety, including the joint funding of research and mitigation and prevention strategies. 
(b)MembershipThe Committee shall include a senior official from— 
(1)the National Oceanic and Atmospheric Administration, who shall serve as the chairperson of the Committee; 
(2)the United States Coast Guard; 
(3)the Environmental Protection Agency; 
(4)the United States Navy; 
(5)the Maritime Administration of the Department of Transportation; 
(6)the National Aeronautics and Space Administration; 
(7)the U.S. Fish and Wildlife Service; 
(8)the Department of State; 
(9)the Marine Mammal Commission; and 
(10)such other Federal agencies that have an interest in ocean issues or water pollution prevention and control as the Administrator determines appropriate. 
(c)MeetingsThe Committee shall meet at least twice a year to provide a public, interagency forum to ensure the coordination of national and international research, monitoring, education, and regulatory actions addressing the persistent marine debris problem. 
(d)DefinitionThe Committee shall develop and promulgate through regulation a definition of the term marine debris. 
(e)Reporting 
(1)Interagency report on marine debris impacts and strategiesNot later than 12 months after the date of the enactment of this Act, the Committee, through the chairperson, and in cooperation with the coastal States, Indian tribes, local governments, and non-governmental organizations, shall complete and submit to the Congress a report identifying the source of marine debris, examining the ecological and economic impact of marine debris, alternatives for reducing, mitigating, preventing, and controlling the harmful affects of marine debris, the social and economic costs and benefits of such alternatives, and recommendations regarding both domestic and international marine debris issues. 
(2)ContentsThe report submitted under paragraph (1) shall provide recommendations on— 
(A)establishing priority areas for action to address leading problems relating to marine debris; 
(B)developing an effective strategy and approaches to preventing, reducing, removing, and disposing of marine debris, including through private-public partnerships; 
(C)providing appropriate infrastructure for effective implementation and enforcement of measures to prevent and remove marine debris, especially the discard and loss of fishing gear; 
(D)establishing effective and coordinated education and outreach activities; and 
(E)ensuring Federal cooperation with, and assistance to, the coastal States (as defined in section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4))), Indian tribes, and local governments in the identification, determination of sources, prevention, reduction, management, mitigation, and control of marine debris and its adverse impacts. 
(3)Annual progress reportsNot later than 2 years after the date of the enactment of this Act, and every year thereafter, the Committee, through the chairperson, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Resources of the House of Representatives a report that evaluates United States and international progress in meeting the purposes of this Act. The report shall include— 
(A)the status of implementation of the recommendations of the Committee and analysis of their effectiveness; 
(B)a summary of the marine debris inventory to be maintained by the National Oceanic and Atmospheric Administration; 
(C)a review of the National Oceanic and Atmospheric Administration program authorized by section 3 of this Act, including projects funded and accomplishments relating to reduction and prevention of marine debris; 
(D)a review of United States Coast Guard programs and accomplishments relating to marine debris removal, including enforcement and compliance with MARPOL requirements; and 
(E)estimated Federal and non-Federal funding provided for marine debris and recommendations for priority funding needs. 
(f)MonitoringThe Administrator, in cooperation with the Administrator of the Environmental Protection Agency, shall utilize the marine debris data derived under this Act and title V of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 2801 et seq.) to assist— 
(1)the Committee in ensuring coordination of research, monitoring, education, and regulatory actions; and 
(2)the United States Coast Guard in assessing the effectiveness of this Act and the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) in ensuring compliance under section 2201 of the Marine Plastic Pollution Research and Control Act of 1987 (33 U.S.C. 1913). 
(g)Conforming amendmentSection 2203 of the Marine Plastic Pollution Research and Control Act of 1987 (33 U.S.C. 1914) is repealed. 
6.International cooperationThe Interagency Marine Debris Committee shall develop a strategy that may be pursued by the United States in the International Maritime Organization and other appropriate international and regional forums to reduce the incidence of marine debris, including— 
(1)the inclusion of effective and enforceable marine debris prevention and removal measures in international and regional agreements, including fisheries agreements and maritime agreements; 
(2)measures to strengthen and to improve compliance with MARPOL Annex V; 
(3)national reporting and information requirements that will assist in improving information collection, identification and monitoring of marine debris; 
(4)the establishment of an international database, consistent with the information clearinghouse established under section 7, that will provide current information on location, source, prevention, and removal of marine debris; 
(5)the establishment of public-private partnerships and funding sources for pilot programs that will assist in implementation and compliance with marine debris requirements in international agreements and guidelines; 
(6)the identification of possible amendments to and provisions in the International Maritime Organization Guidelines for the Implementation of Annex V of MARPOL for potential inclusion in Annex V; and 
(7)when appropriate assist the responsible Federal agency in bilateral negotiations to effectively enforce marine debris prevention. 
7.Federal information clearinghouseThe Administrator, in coordination with the Committee, shall maintain a Federal information clearinghouse on marine debris that will be available to researchers and other interested parties to improve source identification, data sharing, and monitoring efforts through collaborative research and open sharing of data. The clearinghouse shall include— 
(1)standardized protocols to map the general locations of commercial fishing and aquaculture activities using Geographic Information System techniques; 
(2)a world-wide database which describes fishing gear and equipment, and fishing practices, including information on gear types and specifications; 
(3)guidance on the identification of types of fishing gear fragments and their sources developed in consultation with persons of relevant expertise; and 
(4)the data on mapping and identification of marine debris to be developed pursuant to section 3(b)(1) of this Act. 
8.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
(2)CommitteeThe term Committee means the Interagency Marine Debris Committee established by section 5 of this Act. 
(3)United States exclusive economic zoneThe term United States exclusive economic zone means the zone established by Presidential Proclamation Numbered 5030, dated March 10, 1983, including the ocean waters of the areas referred to as eastern special areas in article 3(1) of the Agreement between the United States of America and the Union of Soviet Socialist Republics on the Maritime Boundary, signed June 1, 1990. 
(4)MARPOL; Annex V; ConventionThe terms MARPOL, Annex V, and Convention have the meaning given those terms in paragraphs (3) and (4) of section 2(a) of the Act to Prevent Pollution from Ships (33 U.S.C. 1901(a)). 
(5)Navigable watersThe term navigable waters has the meaning given that term by section 502(7) of the Federal Water Pollution Control Act (33 U.S.C. 1362(7)). 
9.Authorization of appropriationsThere are authorized to be appropriated for each fiscal year 2006 through 2010— 
(1)to the Administrator for the purpose of carrying out sections 3 and 7 of this Act, $10,000,000, of which no more than 10 percent may be for administrative costs; and 
(2)to the Secretary of the Department in which the Coast Guard is operating, for the use of the Commandant of the Coast Guard in carrying out sections 4 and 6 of this Act, $5,000,000, of which no more than 10 percent may be used for administrative costs. 
 
